Citation Nr: 1608286	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  11-11 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as generalized anxiety disorder and/or major depressive disorder, to include as secondary to irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel

INTRODUCTION

The Veteran served on active duty from March 1989 to July 1992.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in August 2012.  A transcript of the hearing is associated with the claims file.

In April 2014, the Board denied the Veteran's claims for earlier effective dates for entitlement to service connection for irritable bowel syndrome (IBS) and left hip disability, and denied service connection for traumatic brain injury (TBI), major depressive disorder, and posttraumatic stress disorder.  See VBMS Remand BVA/CAVC 4/17/14.  The remaining issue of service connection for generalized anxiety disorder was remanded for further development.

The Veteran appealed this decision to the U.S. Court of Appeals For Veterans Claims (Court).  The Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Partial Remand (JMR) on the issue of major depressive disorder only.  See VBMS CAVC Decision 11/19/14, pg. 2.  In a November 2014 Order, the Court granted the motion, vacated the April 2014 Board decision insofar as it dealt with the major depressive disorder issue, and remanded the case to the Board for further appellate review.  See VBMS CAVC Decision 11/19/14, pg. 9.

In May 2015, the Board remanded this case for further development.

An appellant's claim is presumed to be based on his symptoms of mental illness and not limited to a specific diagnosis.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Currently, the issues of service connection for generalized anxiety disorder and major depressive disorder are before the Board.  The evidence of record, particularly the medical opinions, addresses these diagnoses concurrently.  As these conditions are not distinguished from each other in the medical opinions, the Veteran's claims have been recharacterized as a single claim for an acquired psychiatric condition, as reflected on the title page.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's current acquired psychiatric disability was aggravated by his service connected irritable bowel syndrome (IBS).


CONCLUSION OF LAW

The Veteran's acquired psychiatric disability was aggravated by his service-connected irritable bowel syndrome (IBS).  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  However, inasmuch as this decision grants the benefit sought on appeal, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.


Analysis

In this case, the record shows that the Veteran is entitled to secondary service connection based on aggravation.  As such, the Board will only address that theory of entitlement below.

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); 38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  See also Allen v. Brown, 7 Vet. App. 439 (1995) (providing for compensation for the degree of disability over and above the degree of disability existing prior to the aggravation); 38 C.F.R. § 3.310(b).

In this case, the record contains diagnoses of anxiety and depressive disorders.  See e.g., VBMS C&P Exam 7/3/14, pg. 2.  Additionally, the Veteran is service connected for irritable bowel syndrome (IBS).  See VBMS Rating Decision - Narrative 9/29/10.

The remaining question is whether there is a causal link between the Veteran's service connected IBS and his current acquired psychiatric disability.  In this case, the record contains both positive and negative opinions on this matter.  The July 2014 and December 2015 VA examiners found that it was less likely as not that the Veteran's anxiety and depression was caused or aggravated by his service connected IBS and instead point to his long history of interpersonal problems that have exacerbated his psychiatric symptoms.  See VBMS C&P Exam 7/3/14, pg., 10; VBMS C&P Exam 1/13/16, pg. 7.  These examiners found that while IBS caused worry, concern, or stress, but even if the Veteran did not have IBS his level of functioning would not be significantly different.  The April 2015 private evaluator found that the Veteran's anxiety and depressive disorders were related to his service connected IBS, noting that the Veteran was successful throughout his military career and in college courses.  See VBMS Medical Treatment Record - Non-Government Facility 5/19/15, pg. 4.  This examiner further noted that the Veteran's anxiety and depressive symptoms did not increase significantly until his IBS symptoms caused impairment of his ability to maintain employment.  Thus, the record appears to be in relative equipoise on the question of whether the current acquired psychiatric disability was aggravated by his service connected IBS.  As reasonable doubt is to be resolved in the Veteran's favor, an award of service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Moreover, it is acknowledged that the private examiner did not expressly quantify the baseline level of disability under 38 C.F.R. § 3.310; however, he did pinpoint the worsening in psychiatric symptoms to the point in time when the Veteran started to experience employment difficulties.  The Board thus finds that there is a sufficient temporal reference point upon which the initial rater can properly determine the baseline and adjudge whether any offset in award is required.


ORDER

Service connection for acquired psychiatric disability, to include anxiety and depressive disorders, is granted.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


